Citation Nr: 0336497	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-10 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance allowance under Chapter 30, Title 38, United 
States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
September 2001.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  A hearing was held before the undersigned Veterans 
Law Judge at the RO in Portland, Oregon (i.e. a Travel Board 
hearing) in June 2003. 


FINDINGS OF FACT

1.  The veteran served on active duty from September 8, 1999 
to September 1, 2001.  His obligated period of service was 
three years and he served less than 30 continuous months. 

2.  The evidence of record reflects that he was discharged 
from service for the convenience of the Government in order 
to enter an officer's training program. 


CONCLUSION OF LAW

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code, is 
precluded by law. 38 U.S.C.A. § 3011(a)(1)(A) (West 2002); 
38 C.F.R. § 21.7042 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty-to-assist and notification 
obligations.  

However, these changes are not applicable to claims such as 
the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the Court held that the VCAA, with 
its expanded duties, is not applicable to cases involving 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  As well, the statute at issue in this matter is not 
found in Chapter 51 (rather, in Chapter 30).

As pertinent to the present appeal, the governing criteria 
specify that an individual is eligible for educational 
assistance benefits under Chapter 30 of Title 38, United 
States Code if he or she first enters on active duty after 
June 30, 1985, and serves for an initial obligated period of 
at least three years of continuous active duty in the Armed 
Forces, in the event that the individual's initial obligated 
period of active duty is for three years or more.  A 
principal exception to this basic requirement is that the 
individual be discharged following a shorter period of active 
service for a service-connected disability, for a medical 
condition which preexisted such service, and determined by 
the Secretary not to be service connected, for hardship, for 
a physical or mental disorder not characterized as a 
disability and not the result of the individual's own willful 
misconduct but interfering with his/her performance of duty, 
for the convenience of the Government in the case of an 
individual who completed not less than 30 months of 
continuous active duty if his/her obligated period of active 
service was at least three years or more, or involuntarily 
for the convenience of the Government as a result of a 
reduction in force, and that the character of the service be 
no less than honorable. 38 U.S.C.A. § 3011(a)(1)(A) (West 
2002); 38 C.F.R. § 21.7042 (2003).

The evidence of record establishes that the veteran had an 
obligated period of three years of service with the United 
States Navy beginning September 8, 1999.  He was honorably 
released from active duty on September 23, 2001.  The 
narrative reason for separation was: Enter Officer Training 
Program.  Records of contact (via electronic mail) between 
the RO and the Navy in 2002 reflect that the veteran was 
separated for the convenience of the Government (COG).  

As noted, in order to be eligible to receive educational 
benefits pursuant to Chapter 30, an individual, who has an 
obligated period of three years of active duty, must continue 
on active duty or be discharged from service with an 
honorable discharge, after serving at least three years on 
continuous active duty after June 30, 1985, unless discharged 
for a qualifying reason.  The veteran was discharged from 
service after less than three years of a three year 
obligation, and while it appears that the reason for 
discharge from service may fall into a statutory exception - 
convenience of the Government - the veteran did not serve at 
least 30 months prior to separation.  38 C.F.R. § 21.7042 
(2003).

During the Travel Board hearing of June 2003 (in various 
statements of record) the veteran has essentially contended 
that he led to believe - including by a Navy Career Counselor 
- that he would be eligible for Chapter 30 benefits upon his 
separation from service and entry into college for the 
purpose of eventually being commissioned officer in the 
service (specifically, he entered the Reserve Officers' 
Training Corps (ROTC) at Oregon State University with the 
intention of ultimately reentering service as in officer).  
He noted that he paid into the program with the understanding 
that he would be able to benefit from it even upon his early 
separation from service.  

The Board acknowledges the veteran's contentions sympathizes 
with his position; and, notes that his pursuit of a college 
degree and completion the ROTC program is laudatory.  Under 
the governing law and regulatory provisions, however, which 
are binding on the Board pursuant to 38 U.S.C.A. § 7104(a) 
(West 2002), we must find that the veteran is not entitled to 
Chapter 30 educational benefits. 38 U.S.C.A. § 3011(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.7042 (2003).  No exceptions to 
the controlling legal criteria have been provided in the 
Federal regulations, and the Board has no authority to 
overturn or to disregard this very specific limitation on the 
award of Chapter 30 educational benefits. 38 U.S.C.A. 
§ 7104(a) (West 2002).  See Harvey v. Brown, 6 Vet. App. 416 
(1994).

Under the circumstances of this case, we are without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases such as this in which 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.




ORDER

The appeal is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



